- Case 3:19-cv-10580-RHC-APP ECF No. 33 filed 08/13/20 PagelD.313 Page 1of4

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

ISABELLE HALL COMPANY d/b/a

HALL & HUNTER,

Plaintiff,

V.
PREMIER COMMISSION, LLC;
UNITED STATES OF AMERICA,
on behalf of the Internal Revenue
Service; and

JENNIFER S. ZACHARY,

Defendants.
UNITED STATES OF AMERICA,

Crossclaim Plaintiff,
Vv.
PREMIER COMMISSION, LLC,

Crossclaim Defendant.

)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)

 

Case No. 3:19-cv-10580

(Formerly Civil Case No. 2019-
171515-CB in the Circuit Court for
the County of Oakland)

Dist. Judge Robert H. Cleland

STIPULATED JUDGMENT

Before the Court is the Joint Motion for Dismissal of Cross-Claim and Entry

of Stipulated Judgment Regarding Interpled Funds (“Motion”) filed by Defendant

and Cross-Claim Plaintiff United States of America and Defendant and Cross-

Claim Defendant Premier Commission, LLC (“Premier”) (Docket No. 32). The

United States of America and Premier having entered into a Settlement Agreement,
Case 3:19-cv-10580-RHC-APP ECF No. 33 filed 08/13/20 PagelD.314 Page 2 of 4

with which Premier has fully complied. The Court, having considered the motion
and having informed itself of the applicable law, has determined that the motion
should be granted. Accordingly,

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED:

(1) that pursuant to a settlement agreement between the United States and
Premier, the United States’ cross-claim against Premier is hereby dismissed with
prejudice;

(2) that with respect to the $38,000 in interpled funds held in this Court’s
registry (and any interest that has since accrued) (the “Interpled Funds”), Premier
having released its claim to the Interpled Funds and Defendant Jennifer S. Zachary
having previously claimed no interest in the Interpled Funds other than to have the
eventual recipient(s) appropriately credit her liabilities, (A) the United States has a
first-priority lien with respect to the Interpled Funds, (B) judgment is hereby
entered in favor of the United States with respect to the Interpled Funds, and (C)
the Clerk is directed to disburse the entirety of the Interpled Funds to the United
States as follows. The disbursement shall be made payable to the United States
Department of Justice, and shall be delivered to Tax FLU, Office of Review, U.S.
Department of Justice, P.O. Box 301, Washington, DC 20044-0310 (if payment is

sent by U.S. Postal Service) or Tax FLU, Office of Review, U.S. Department of
Case 3:19-cv-10580-RHC-APP ECF No. 33 filed 08/13/20 PagelD.315 Page 3of4

Justice, 555 4th Street, N.W., Room 6647, Washington, DC 20001 (if payment is
sent by overnight delivery).

JUDGMENT TO THE DEFENDANT UNITED STATES OF AMERICA AS
STATED HEREIN.

Dated: _¢ Css Dios turk)

United States District Judge

AGREED TO:

RICHARD E. ZUCKERMAN
Principal Deputy Assistant Attorney General
Tax Division, U.S. Department of Justice

/s/ Philip L. Bednar
PHILIP LEONARD BEDNAR
Trial Attorney, Tax Division
U.S. Department of Justice
P.O. Box 55
Washington, D.C. 20044
202-307-6415 (v)
202-514-5238 (f)
Philip.L.Bednar@usdoj.gov
WA State Bar No. 41304
Counsel for Defendant and
Cross-Claim Plaintiff United States of America
Case 3:19-cv-10580-RHC-APP ECF No. 33 filed 08/13/20 PagelD.316 Page 4of4

STEVENSON & BULLOCK, P.L.C.

/s/ Elliot G. Crowder

ELLIOT G. CROWDER (P76137)

26100 American Drive, Suite 500

Southfield, MI 48034

248-354-7906 (v)

248-354-7907 (f)

ecrowder@sbplclaw.com

Counsel for Defendant and

Cross-Claim Defendant Premier Commission, LLC
